Citation Nr: 0316310	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD), from July 21, 1992 to March 7, 1994, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321.  

REPRESENTATION

Appellant represented by:	Sean A. Raven, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that established service connection for PTSD and 
assigned an initial 10 percent evaluation, effective July 21, 
1992.  The veteran perfected a timely appeal of this 
determination to the Board.  During the course of this 
appeal, the veteran's claims folder was transferred to the RO 
in Newark, New Jersey.

In an August 1998 decision the New York, New York, RO 
increased the evaluation of the veteran's PTSD to 100 
percent, effective March 8, 1994.  As such, the evaluation of 
the veteran's PTSD since March 8, 1994, is not before the 
Board.

In October 2001, the veteran testified at a hearing conducted 
before the undersigned Board Member (now known as a Veterans 
Law Judge).  During the hearing, the veteran's representative 
argued that the March 1993 rating decision was clearly and 
unmistakably erroneous in failing to award the veteran a 
total rating for his service-connected PTSD; however, because 
the March 1993 rating decision was on appeal, it had not 
become "final" for purposes of determining clear and 
unmistakable error (CUE) and thus, as a matter of law, cannot 
constitute a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 
(1998); Best v. Brown, 10 Vet. App. 322, 325 (1997); 
38 C.F.R. § 3.105 (a claim of CUE refers to an error made in 
a final rating decision).  

In a January 2002 decision, the Board denied entitlement to 
an initial evaluation higher than 10 percent for his PTSD for 
the period prior to March 8, 1994.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2002 order, the Court 
granted the parties' joint motion for remand, vacating the 
Board's January 2002 decision and remanding this case for 
compliance with the terms of the joint motion.  Among other 
things, this requires VA to consider whether the veteran's 
claim warrants referral to the Under Secretary for Benefits 
or to the Director of the Compensation and Pension Service 
for assignment of an extra-schedular rating.  In light of the 
foregoing, the Board has recharacterized the issue on the 
title page to reflect that actions taken by the Board and by 
the Court.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


REMAND

The October 2002 joint motion directed the Board to consider:  
(1) whether VA was required to issue the veteran a 
supplemental statement of the case that sets forth the 
criteria contained in former Diagnostic Code 9411 for 
evaluating the veteran's PTSD for the period from July 21, 
1992, to March 7, 1994; (2) the applicability of an 
extraschedular rating during the above period in light of the 
veteran's assertions that his protracted employment problems 
were attributable to his service-connected PTSD; and (3) the 
notice and duty to assist provisions contained in the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

As to the first basis, the Board observes that in the July 
1996 statement of the case, which the RO issued in response 
to the veteran's challenge of its May 1996 rating decision 
denying entitlement to an evaluation in excess of 10 percent 
for his PTSD, the RO set forth the criteria for evaluating 
his PTSD contained in former Diagnostic Code 9411.  In light 
of the joint motion, however, the Board concludes that the RO 
should again appraise the veteran of these criteria.

In this regard, the Board notes that VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities 
effective November 7, 1996, see 61 Fed. Reg. 52,695 (1996), 
and that generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Indeed, the 
General Counsel of VA has held that, ordinarily, where a law 
or regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  See 
VAOPGCPREC 3-2000 (2000).  Under those circumstances, the 
General Counsel advised that it might be necessary for the 
Board to apply both the old and new versions of the 
regulation.  

Because the retroactive reach of the revised regulation under 
38 U.S.C.A. § 5110(g) (West 2002), however, can be no earlier 
than the effective date of that change, and since this appeal 
relates to a period extending from July 21, 1992, to March 7, 
1994, which ends well prior to the effective date of the 
revised regulation, the VA must consider the veteran's claim 
under the former regulation only.  See Wanner v. Principi, 17 
Vet. App. 4, 15-17 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); cf. VAOPGCPREC 3-2000 (which 
contemplates an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  

In addition, as discussed above, the parties' joint motion 
acknowledges the veteran's assertions that he had 
"protracted employment problems" due to his PTSD.  As such, 
on remand, the RO must provide the veteran with notice of the 
provisions of 38 C.F.R. § 3.321, and must expressly consider 
whether this matter warrants referral to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service for assignment of an extra-schedular rating 
in connection with the veteran's challenge to the initial 10 
percent rating for the period from July 21, 1992, to March 7, 
1994.  

Finally, as noted by the Board in the January 2002 decision, 
during the pendency of the appeal, the VCAA was enacted.  
This liberalizing law is applicable to the veteran's claim, 
see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), and 
the Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 66 
Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and his attorney of any information not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA must specifically 
inform the claimant and his attorney of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In light of the above, the Board finds 
that the RO should inform the veteran and his attorney of the 
VCAA and its notification provisions.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by him and 
which part, if any, the RO will attempt 
to obtain on his behalf.  The veteran 
must also be advised that he has one year 
from the date of such notice to submit 
evidence.  His claim cannot be 
adjudicated prior to the end of the one-
year period unless he informs the RO that 
he has no additional evidence to submit 
or waives the one-year time period.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of the evidence 
received since its December 2000 
supplemental statement of the case.  In 
doing so, the RO must specifically 
consider and provide the veteran a copy 
of former Diagnostic Code 9411, and 
address whether the case warrants 
referral to the Under Secretary for 
Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
The RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND, and he and his attorney 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


